               1 MICHAEL W. BIEN – 096891                    THOMAS R. BURKE – 141930
                   ERNEST GALVAN – 196065                    DAVIS WRIGHT TREMAINE LLP
               2   VAN SWEARINGEN – 259809                   505 Montgomery Street, Suite 800
                   BENJAMIN BIEN-KAHN – 267933               San Francisco, California 94111-6533
               3   ALEXANDER GOURSE – 321631                 Telephone:    (415) 276-6500
                   AMY XU – 330707                           Facsimile:    (415) 276-6599
               4   ROSEN BIEN                                Email:        thomasburke@dwt.com
                   GALVAN & GRUNFELD LLP
               5   101 Mission Street, Sixth Floor           DAVID M. GOSSETT – Admitted Pro Hac Vice
                   San Francisco, California 94105-1738      DAVIS WRIGHT TREMAINE LLP
               6   Telephone:    (415) 433-6830              1301 K Street N.W., Suite 500 East
                   Facsimile:    (415) 433-7104              Washington, D.C. 20005-3366
               7   Email:        mbien@rbgg.com              Telephone:    (202) 973-4216
                                 egalvan@rbgg.com            Facsimile:    (202) 973-4499
               8                 vswearingen@rbgg.com        Email:        davidgossett@dwt.com
                                 bbien-kahn@rbgg.com
               9                 agourse@rbgg.com            JOHN M. BROWNING – Pro Hac Vice
                                 axu@rbgg.com                  forthcoming
              10                                             DAVIS WRIGHT TREMAINE LLP
                 KELIANG (CLAY) ZHU – 305509                 1251 Avenue of the Americas, 21st Floor
              11 DEHENG LAW OFFICES PC                       New York, New York 10020-1104
                 7901 Stoneridge Drive #208                  Telephone:    (212) 603-6410
              12 Pleasanton, California 94588                Facsimile:    (212) 483-8340
                 Telephone:    (925) 399-5856                Email:        jackbrowning@dwt.com
              13 Facsimile:    (925) 397-1976
                 Email:        czhu@dehengsv.com
              14
                 ANGUS F. NI – Admitted Pro Hac Vice
              15 AFN LAW PLLC
                 502 Second Avenue, Suite 1400
              16 Seattle, Washington 98104
                 Telephone:    (773) 543-3223
              17 Email:        angus@afnlegal.com

              18 Attorneys for Plaintiffs
              19                              UNITED STATES DISTRICT COURT

              20            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

              21 U.S. WECHAT USERS ALLIANCE,                   Case No. 3:20-cv-05910-LB
                 CHIHUO INC., BRENT COULTER,
              22 FANGYI DUAN, JINNENG BAO, ELAINE              NOTICE OF MOTION AND
                 PENG, and XIAO ZHANG,                         ADMINISTRATIVE MOTION FOR
              23                                               LEAVE TO FILE UNDER SEAL
                             Plaintiffs,
              24         v.                                    Judge:   Hon. Laurel Beeler
                 DONALD J. TRUMP, in his official capacity
              25 as President of the United States, and        Trial Date:      None Set
                 WILBUR ROSS, in his official capacity as
              26 Secretary of Commerce,
              27                Defendants.

              28

                                                                                  Case No. 3:20-cv-05910-LB
[3624782.5]              NOTICE OF MOTION AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL
               1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
               2         PLEASE TAKE NOTICE that Plaintiffs hereby file this Administrative Motion to
               3 File Under Seal pursuant to Northern District of California Civil Local Rules 79-5 and
               4 7-11, seeking to file under seal a document described in the Declarations of Michael W.
               5 Bien and Van Swearingen in Support of Plaintiffs’ Administrative Motion to File Under
               6 Seal (“Bien Administrative Declaration” and “Swearingen Administrative Declaration”),
               7 filed herewith.
               8         This Administrative Motion is based on this Notice of Motion; the accompanying
               9 Memorandum of Points and Authorities; the Bien and Swearingen Administrative
              10 Declarations filed herewith under seal; the entire record in this action; and such other
              11 materials and argument as may be presented before or at the hearing.
              12
              13 DATED: October 8, 2020                   Respectfully submitted,
              14                                          ROSEN BIEN GALVAN & GRUNFELD LLP
              15
                                                          By: /s/ Michael W. Bien
              16                                              Michael W. Bien
              17
                                                          Attorneys for Plaintiffs
              18
              19 / / /
              20 / / /
              21 / / /
              22 / / /
              23 / / /
              24 / / /
              25 / / /
              26 / / /
              27 / / /
              28 / / /

                                                           2                      Case No. 3:20-cv-05910-LB
[3624782.5]              NOTICE OF MOTION AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL
               1                   MEMORANDUM OF POINTS AND AUTHORITIES
               2         Pursuant to Civil Local Rule 79-5, Plaintiffs’ counsel respectfully submit this
               3 Administrative Motion to File Under Seal Appendix I to Defendant’s Commerce
               4 Department Decision Memorandum (“Decision Memo”), containing non-party Tencent’s
               5 Mitigation Proposal referenced in Exhibit A to the Declaration of John Costello, filed by
               6 Defendants on September 28, 2020. See ECF No. 76-1 at 14. Pursuant to an agreement
               7 among Defendants’ counsel, Plaintiffs’ counsel, and Tencent, Defendants provided a copy
               8 of Appendix I to Plaintiffs’ counsel for attorneys’ eyes’ only review on the evening of
               9 September 30, 2020. Appendix I, containing Tencent’s Mitigation Proposal, comprises
              10 sensitive and sealable information, as explained more fully below and in the Bien
              11 Administrative Declaration filed in conjunction with this Administrative Motion. See Civ.
              12 L.R. 79-5(d)(1)(A). Plaintiffs’ counsel are concurrently filing a Proposed Order Granting
              13 the Administrative Motion to File Under Seal. See id., 79-5(d)(1)(B). Plaintiffs’ counsel
              14 are also filing herewith an unredacted version of the Mitigation Proposal sought to be
              15 sealed, in conformance with Civil Local Rule 79-5(d)(1)(C) and (D), and will provide
              16 courtesy copies of the same documents to the Court, in conformity with Civil Local Rule
              17 79-5(d)(2).
              18         Defendants’ counsel indicated the Government’s position as “not opposing
              19 [Plaintiffs’] motion to seal, for purposes of this motion only.” See Bien Administrative
              20 Declaration ¶ 10. Tencent’s counsel indicated that “Tencent supports the sealing of this
              21 document.” Id.
              22 I.      THERE ARE COMPELLING REASONS TO SEAL THE REQUESTED
                         INFORMATION.
              23
              24         The Court may seal documents “only upon a request that establishes that the
              25 document, or portions thereof, are privileged, protectable as a trade secret or otherwise
              26 entitled to protection under the law.” Civ. L.R. 79-5(b). Ordinarily, the party seeking to
              27 file under seal must demonstrate “compelling reasons” for limiting public access to court
              28 records. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096-97 (9th Cir.

                                                           3                      Case No. 3:20-cv-05910-LB
[3624782.5]              NOTICE OF MOTION AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL
               1 2016). Where the evidence is attached to a non-dispositive motion, however, the less
               2 demanding “good cause” standard from Rule 26(c) of the Federal Rules of Civil Procedure
               3 applies. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir.
               4 2006). The good cause standard applies to documents related to a motion for preliminary
               5 injunction. See Jam Cellars, Inc. v. Wine Grp. LLC, No. 19-cv-01878-HSG, 2020 WL
               6 5576346, at *2 (N.D. Cal. Sept. 17, 2020).
               7         Here, the Court need not decide whether the less demanding good-cause standard
               8 applies because there are clearly compelling reasons to seal Appendix I. “‘Confidential
               9 business information’ in the form of ‘license agreements, financial terms, details of
              10 confidential licensing negotiations, and business strategies’ satisfies the ‘compelling
              11 reasons’ standard.” Jam Cellars, 2020 WL 5576346, at *1 (quoting In re Qualcomm
              12 Litig., No. 3:17-cv-0108, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017)). See also
              13 Google Inc. v. IXI Mobile (R&D) Ltd., No. 16-CV-04173-LHK, 2016 WL 10749145, at *2
              14 (N.D. Cal. Oct. 11, 2016) (granting sealing as to exhibit, finding it contains “confidential
              15 information relating to the organization of Plaintiff’s businesses and the locations of
              16 Plaintiff’s data centers and servers, information that could cause competitive harm to
              17 Plaintiff if disclosed.”). Agreements with third parties containing confidentiality clauses
              18 related to confidential business information similarly satisfy the “compelling reasons”
              19 standard. See Finisar Corp. v. Nistica, Inc., No. 13-cv-03345, 2015 WL 3988132, at *5
              20 (N.D. Cal., June 30, 2015).
              21         Appendix I consists entirely of confidential business information. As summarized
              22 in Defendants’ Commerce Department Decision Memorandum, see ECF No. 76-1 at 14,
              23 the confidential document describes Tencent’s proposed plans and business strategies for a
              24 new U.S. version of the WeChat app, new security measures to protect the new app’s
              25 source code, and partnership plans for cloud-based data storage in the United States.
              26 Disclosure of such information would result in competitors “gaining insight” into the
              27 details of Tencent’s proposed “business model and strategy,” In re Qualcomm Litig., 2017
              28 WL 5176922, at *2, as well as the proposed security measures intended to protect

                                                           4                      Case No. 3:20-cv-05910-LB
[3624782.5]              NOTICE OF MOTION AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL
               1 Tencent’s intellectual property and user data. As a result, there are compelling reasons for
               2 filing the document under seal.
               3         Furthermore, the document to be sealed was provided to Plaintiffs’ counsel pursuant
               4 to an agreement among Plaintiffs’ counsel, Defendants’ counsel, and Tencent that the
               5 document and its contents would be “subject to Attorneys-Eyes-Only treatment and subject
               6 to the highest protections available under the forthcoming protective order, and used solely
               7 in connection with the US WeChat Users Alliance v. Trump action[.]” Bien Administra-
               8 tive Decl. ¶ 6. Counsel for Tencent explained that the document “should not be publicly
               9 disclosed, both because it constitutes highly business sensitive/trade secret information,
              10 including potential business plans and potential business partners, and out of respect for
              11 the Commerce/Tencent discussions.” Id. Sealing should be granted here. See
              12 Synchronoss Technologies, Inc. v. Dropbox Inc., 2018 WL 6002319, at *3 (N.D. Cal.,
              13 2018) (finding “compelling reasons to seal portions that appear to disclose confidential
              14 negotiations and business strategies.”) (internal citation and quotation omitted).
              15                                        CONCLUSION
              16         For the foregoing reasons, as well as those articulated in the Bien Administrative
              17 Declaration, Plaintiffs respectfully request that the Court grant the Administrative Motion
              18 to File Under Seal and adopt the Proposed Order Granting the Motion.
              19
              20 DATED: October 8, 2020                   Respectfully submitted,
              21                                          ROSEN BIEN GALVAN & GRUNFELD LLP
              22
                                                          By: /s/ Michael W. Bien
              23                                              Michael W. Bien
              24
                                                          Attorneys for Plaintiffs
              25
              26
              27
              28

                                                           5                      Case No. 3:20-cv-05910-LB
[3624782.5]              NOTICE OF MOTION AND ADMINISTRATIVE MOTION FOR LEAVE TO FILE UNDER SEAL
